Citation Nr: 9912013	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  97-27 081A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
including on an Agent Orange exposure basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty in the Navy from August 
1970 to October 1972.  His DD Form 214 indicates that he had 
1 year 10 months of foreign and/or sea service, his DD Form 
215 indicates that he had service in the Republic of Vietnam, 
and his service medical records indicate that he worked on 
deck.  The Department of Veterans Affairs (VA) Regional 
Office (RO) denied the benefits sought in October 1996, and 
the veteran appealed.  He presented testimony during a 
hearing at the RO in March 1998 and during a Board hearing 
before the undersigned in October 1998.


FINDING OF FACT

There is no competent evidence of record of a nexus between 
the veteran's current idiopathic small fiber sensory 
neuropathy disability and any incident of service origin, 
including Agent Orange exposure.


CONCLUSION OF LAW

The claim for service connection for peripheral neuropathy 
including on an Agent Orange exposure basis is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual background

The veteran's service medical records are silent for 
reference to peripheral neuropathy, and the veteran's 
neurological status was normal on service discharge 
examination in October 1972.  

The veteran asserts that he began to have peripheral 
neuropathy symptoms in 1994, and he began to complain to 
private health-care providers of peripheral neuropathy in 
1996.  

After extensive work-up and diagnostic testing ending in July 
1997, following biopsy, the veteran came to be diagnosed with 
chronic idiopathic small fiber sensory neuropathy.  

Prior to the arrival at that current diagnosis, the health 
care providers had ruled out specific etiologies, in roughly 
the following chronological order:  Tarsal tunnel syndrome, 
small vessel disease due to diabetes mellitus, collagen 
vascular disease, hypothyroidism, multiple myeloma, and 
possible porphyria.  See the private medical records dating 
from 1995 to 1997.

The veteran has asserted in his numerous statements, 
including during his hearing at the RO in March 1998, that VA 
owes him a duty to determine the etiology of his peripheral 
neuropathy, and that prior studies which formed the basis for 
38 C.F.R. §§ 3.307(a) and 3.309(e) were invalid.  He is not 
satisfied with the provisions as they now stand, and feels 
that his peripheral neuropathy is related to Agent Orange 
exposure he sustained in service.  He feels that it is unfair 
that there is a presumption of service connection for acute 
peripheral neuropathy, but not for chronic peripheral 
neuropathy.  He also feels that since no other cause has been 
found for his peripheral neuropathy, its cause must have been 
in-service Agent Orange exposure.

During the hearing before the undersigned at the Board in 
October 1998, the veteran stated that his duties off the 
coast of Vietnam during his Vietnam Era service had been as a 
boatswain's mate, rearming carriers at night and rearming 
destroyers during the day.  On the aircraft carriers, they 
mostly delivered over 500 and 1000 pound bombs and some 2000 
pounders, and some napalm.  He was basically a rigger, that 
is, a person who would handle the wires and strap them to the 
hooks, and then they would send the weapons over to whatever 
ships they were rearming.  He stated that his peripheral 
neuropathy symptoms began in 1994, and that he first received 
treatment for them in 1996.  He testified that one of his 
doctors who had treated him in recent years felt that he 
might have acute or subacute peripheral neuropathy.  His 
neurologist had noted that a connection had been made between 
acute and subacute peripheral neuropathy and Agent Orange 
exposure, but had noted that no connection had been made 
between the peripheral neuropathy which he was felt to have 
and Agent Orange exposure.

Pertinent service connection provisions

Direct service connection

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.303 (1998).

Presumptive service connection/exposure to herbicides

For the purposes of presumptive service connection, the term 
"herbicide agent" means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam beginning on January 9, 1962 and 
ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its 
contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 
3.307(a)(6) (1998).

Disease associated with exposure to certain herbicide agents.  
If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of § 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of § 3.307(d) are also satisfied.  Chloracne or 
other acneform disease consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma)

The term "soft-tissue sarcoma" includes the following:

Adult fibrosarcoma, dermatofibrosarcoma protuberans, 
malignant fibrous histiocytoma, liposarcoma leiomyosarcoma, 
epithelioid leiomyosarcoma (malignant leiomyoblastoma), 
rhabdomyosarcoma, ectomesenchymoma, angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma), proliferating 
(systemic) angioendotheliomatosis, malignant glomus tumor, 
malignant hemangiopericytoma, synovial sarcoma (malignant 
synovioma), malignant giant cell tumor of tendon sheath, 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas, malignant 
mesenchymoma, malignant granular cell tumor, alveolar soft 
part sarcoma, epithelioid sarcoma, clear cell sarcoma of 
tendons and aponeuroses, extraskeletal Ewing's sarcoma, 
congenital and infantile fibrosarcoma, malignant 
ganglioneuroma.  

Note 2:  For purposes of this section, the term acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.

38 C.F.R. § 3.309(e) (1998).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 
3.313 (1998).

The United States Court of Appeals for the Federal Circuit 
held that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, Pub. L. 98- 542, § 5, 98 Stat. 
2725, 2727-29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation, even if there is no entitlement to the presumption 
of service incurrence.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  However, where the issue involves medical 
causation, competent medical evidence which indicates that 
the claim is plausible or possible is required to set forth a 
well-grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

Well grounded claim requirements

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
his claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), in the 
context of a veteran's claim for service connection, the 
United States Court of Veterans Appeals (Court) stated that 
in order for a claim to be well grounded, that is, plausible, 
there must be competent evidence of (1) a current disability 
(a medical diagnosis), (2) incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
(3) a nexus between the in-service injury or disease and the 
current disability (medical evidence).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well-grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well-grounded.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993).

If the veteran has not submitted evidence of a well-grounded 
claim, there is no duty to assist him in developing facts 
pertinent to that claim.  38 U.S.C.A. § 5107(a) (West 1991).

Analysis

Presumptive service connection pursuant to 38 C.F.R. 
§§ 3.307(a) and 3.309(e)

The veteran asserts that Agent Orange exposure which occurred 
while he served in the coastal waters of the Republic of 
Vietnam caused his current peripheral neuropathy disability.

The veteran's service personnel records show service in the 
Republic of Vietnam during the Vietnam Era which would enable 
him to take advantage of the presumptions of Agent Orange 
exposure and service incurrence in the provisions of 
38 C.F.R. §§ 3.307(a) and 3.309(e) if there were a current 
diagnosis of a disability listed in 38 C.F.R. § 3.309(e) and, 
for this case, for acute or subacute peripheral neuropathy, 
as per Note 2 of 38 C.F.R. § 3.309(e).  See his DD Form 215, 
38 C.F.R. § 3.313, and McCartt v. West, No. 97-1931 (U.S. Vet 
App. Feb. 8, 1999).

There is no competent medical evidence of a current diagnosis 
of acute or subacute peripheral neuropathy of record, 
however, so the veteran's claim pursuant to 
38 C.F.R. §§ 3.307(a) and 3.309(e) fails in light of the 
regulatory schemata.

The Board notes that at one time, the veteran's private 
health care providers had stated that multiple myeloma and 
porphyria were to be ruled out.  However, a diagnosis of 
multiple myeloma or porphyria cutanea tarda is not of record.  
The only diagnosis of record is idiopathic small fiber 
sensory neuropathy.

Accordingly, the Board finds that the claim for service 
connection on a presumptive basis is not well grounded in 
light of 38 C.F.R. § 3.309(e), and no duty to assist is 
triggered by the diagnosis of idiopathic small fiber sensory 
neuropathy.

The Board notes that the veteran appears to have testified, 
generally, during his October 1998 hearing, that one of his 
physicians who has treated him since 1996 has indicated that 
he might have acute or subacute peripheral neuropathy, but 
that the physician did not know.  First of all, it is 
important to note that the veteran did not state that his 
physician, who is his family physician and is not a 
neurologist,  had actually made a diagnosis of acute or 
subacute peripheral neuropathy.  Moreover, according to the 
medical evidence of record, it was after various neurological 
studies were undertaken, that the eventual diagnosis of 
idiopathic small fiber sensory neuropathy was made.  In 
addition, an account from the veteran, a layperson, of what a 
physician has told him or diagnosed in relationship to 
medical matters is of limited value.  See Robinette v. Brown, 
8 Vet. App. 69 (1995), Beausoleil v. Brown, 8 Vet. App. 459 
(1996), Epps v. Brown, 9 Vet. App. 341 (1996), aff'd sub nom. 
Epps v. Gober, 126 F.3d. 1464 (Fed.Cir. 1997).  Finally, all 
pertinent existing evidence appears to be of record, and none 
of the evidence contains an opinion that the type of 
neuropathy that has been diagnosed in the veteran's case 
comes within the regulatory meaning articulated in 38 C.F.R. 
§ 3.309(e).  Thus, the Board must again find that the claim 
is not well grounded under 38 C.F.R. § 3.307(a) and 3.309(e).  
Under those provisions, the claim would only be well grounded 
if acute or subacute peripheral neuropathy were manifested 
within weeks or months of exposure to Agent Orange and 
resolved within two years of its onset.  See 
38 C.F.R. § 3.309(e), Note 2.  There is no evidence of this 
and the veteran is conceding that this is not the case.

Direct service connection, including on an Agent Orange 
exposure basis

The evidence shows that the veteran has idiopathic small 
fiber sensory neuropathy.  Service connection for it on an 
Agent Orange exposure basis is not necessarily foreclosed, 
merely because the veteran has not submitted competent 
medical evidence of current disability as listed in 
38 C.F.R. § 3.309(e).  

However, in order for the claim to be well grounded without 
resort to 38 C.F.R. §§ 3.307(a) and 3.309(e), the veteran 
must furnish competent medical evidence of a relationship 
between his current disability and Agent Orange exposure or 
any other incident of service origin.  Combee.  He must also 
submit competent evidence of exposure to Agent Orange.  
McCartt. 

There is no evidence of exposure to Agent Orange in service 
other than the veteran's own statements and testimony.  
However, there is no competent medical evidence of record 
opining that there is a nexus between the veteran's current 
chronic idiopathic small fiber sensory neuropathy and any 
incident of service origin, including the claimed Agent 
Orange exposure. Thus, the claim for service connection on a 
direct basis cannot meet the criteria for a well grounded 
claim as set forth in Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

While the veteran has asserted that he believes that his 
current idiopathic small fiber sensory neuropathy disability 
was caused by Agent Orange exposure, his opinion is not 
competent medical evidence of a nexus between his current 
disability and in-service Agent Orange exposure, as he is a 
layperson.  Espiritu, 2 Vet. App. 495; Grottveit, 5 Vet. App. 
93.  

While the veteran attempts to implicate Agent Orange by a 
process of elimination, since he is not a physician, he is 
not able to do this.  Espiritu; Grottveit; Caluza.  The Board 
notes that an important distinction between the veteran's 
case here and the facts in Mattern v. West, 12 Vet. App. 222 
(1999), is that it is he, a layperson, who is attempting to 
make a diagnosis by a process of elimination, rather than a 
physician.  He has not submitted any medical evidence to 
support his assertion that his current idiopathic small fiber 
sensory neuropathy was caused by in-service Agent Orange 
exposure.

Since his claim is not well grounded in light of direct 
service connection provisions, VA's duty to assist has not 
been triggered.  Therefore, in terms of the claims 
adjudication process, there is no VA duty to undertake 
further development to ascertain the etiology of his 
peripheral neuropathy.  Caluza.  Rather, it is the veteran's 
duty to submit medical evidence of his disability and its 
relationship to service.  As 38 U.S.C.A. § 5107(b) indicates, 
nothing therein shall be construed as shifting from the 
claimant to the Secretary the burden of coming forward with a 
well grounded claim.  See also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991).

Additional matters

When a claim is not well grounded, VA does not have a 
statutory duty to assist an appellant in developing facts 
pertinent to his claim.  However, VA may be obligated to 
advise an appellant of the evidence needed to complete the 
application.  This obligation depends upon the particular 
facts of the case and the extent to which the VA Secretary 
has advised the appellant of the evidence necessary to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  In this case, on multiple occasions, 
the veteran was provided notice of the evidentiary 
insufficiency in his claim, and of what evidence would be 
necessary to make the claim well grounded.  This notice was 
provided in the rating decisions of October 1996 and January 
1997, the statement of the case issued in July 1997, and the 
supplemental statement of the case issued in March 1998.  

The veteran has asserted that prior studies which formed the 
basis for 38 C.F.R. §§ 3.307(a) and 3.309(e) were invalid, 
that he is not satisfied with those provisions as they now 
stand, and that he finds it unfair that there is a 
presumption of service connection for acute peripheral 
neuropathy, but not for chronic peripheral neuropathy.  The 
Board, however, is charged with deciding questions of fact 
and law based upon evidence of record and in light of 
applicable laws and regulations, and it is bound in its 
decisions by such laws and regulations.  
38 U.S.C.A. § 7104(a) and (c) (West 1991).  If the Board may 
borrow from an analogous situation which the United States 
Court of Appeals for Veterans Claims (Court) was confronted 
with and responded to, see Wandel v. West, 11 Vet. App. 200 
(1998) ("the discrediting of evidence contrary to the 
granting of service connection does not serve as evidence 
that supports service connection"), the veteran's criticism 
of studies that may have been considered when VA regulations 
were formulated, and of VA regulations themselves, is not a 
substitute for submitting evidence of a well grounded claim.


ORDER

The veteran not having submitted a well-grounded claim, 
entitlement to service connection for peripheral neuropathy 
including on an Agent Orange exposure basis is denied.




		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 

